Citation Nr: 1018206	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and dysthymic disorder.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to September 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied the 
above claims.

In March 2010, the Veteran was afforded a Travel Board 
hearing conducted by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims folder.  At that hearing, the Veteran 
indicated that she wanted to pursue a claim of service 
connection for a right hip disability.  She also submitted 
additional evidence to the Board, accompanied by a waiver of 
RO consideration.  That evidence consisted of a written 
statement from the Veteran's former employer indicating that 
she had been discharged due to her psychiatric impairment.  

Based on the foregoing, the Board finds that the issue of 
service connection for a right hip disability has been raised 
by the record.  However, that issue has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue, and it is 
referred to the AOJ for appropriate action.  

Additionally, the Board observes that if it had decided to 
grant the Veteran's claim for service connection for a 
psychiatric disability, it would have interpreted her former 
employer's statement as raising an implicit claim of 
entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  
However, as discussed in further detail below, the Board has 
decided not to grant service connection for a psychiatric 
disability.  Thus, a claim for TDIU need not be considered in 
tandem with the Veteran's psychiatric claim.

As a final introductory matter, the Board acknowledges that 
the Veteran filed claims for service connection for PTSD and 
a depressive disorder, which the RO adjudicated as separate 
issues.  However, the United States Court of Appeals for 
Veterans Claims (Court) has recently held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has 
redefined the Veteran's psychiatric appeal as a single issue, 
as is listed on the title page of this decision.

The issues of service connection for right knee, back, and 
left ankle disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2009 written statement and testimony at a 
March 2010 Travel Board hearing, the Veteran effectively 
withdrew her appeal as to the issue of service connection for 
a left hip disability.

2.  The Veteran did not have combat service.

3.  No in-service stressor has been corroborated to support a 
diagnosis of PTSD.

4.  The competent evidence of record does not show that the 
Veteran has a current diagnosis of PTSD, dysthymic disorder, 
or any other psychiatric disability, which is related to her 
reports of in-service sexual harassment, her service-
connected left knee disability, or any other aspect of her 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a left hip 
disability have been met. 38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for service connection for a psychiatric 
disability, to include PTSD and dysthymic disorder, have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran has effectively withdrawn her claim 
for service connection for a left hip disability.  Therefore, 
no useful purpose would be served by further discussion or 
analysis of VA's duties to notify and assist with respect to 
that claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.316(a) (2009).

With regard to the issue of service connection for a 
psychiatric disability, the RO sent correspondence in January 
2006 and September 2009, a rating decision in October 2006, 
and a statement of the case in July 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  

The Board acknowledges that the January 2006 VA notice letter 
did not specifically address the provisions of 38 C.F.R. § 
3.304(f)(3), which pertain to PTSD claims based on personal 
assault.  However, the notice requirements of 38 C.F.R. 
§ 3.304(f)(3) were subsequently fulfilled by the July 2007 
statement of the case and the September 2009 VA notice 
letter.  Additionally, the Veteran and her representative 
demonstrated actual knowledge of 38 C.F.R. § 3.304(f)(3) by 
providing written statements and testimony that specifically 
addressed the additional evidence allowed for a PTSD claim 
based on personal assault.  Thus, the Board finds that the 
notice error in the January 2006 VA letter did not affect the 
essential fairness of the adjudication because the Veteran 
had actual knowledge of 38 C.F.R. § 3.304(f)(3).  Moreover, 
the July 2007 statement of the case sent to the Veteran 
rectified the mistake, the Veteran sent additional evidence, 
and the claim was readjudicated in the April 2009 
supplemental statement of the case.  Furthermore, VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

For the foregoing reasons, the Board finds that any defect 
with regard to the timing or content of the notice is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2009 
supplemental statement of the case.  

As to VA's duty to assist, the Board is cognizant that the 
Veteran's representative has argued that VA has not 
sufficiently assisted the Veteran in obtaining evidence.  
However, the duty to assist is not boundless in its scope, 
and VA's duty is only to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim; VA is not required to assist a claimant in 
obtaining identified records if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C. § 5103A; Golz v. Shinseki, 530 F.3d 1317 
(Fed. Cir. 2010).  

With the exception of the service personnel records, all 
pertinent records from all relevant sources identified by the 
Veteran, and for which she has authorized VA to request, have 
been obtained.  38 U.S.C.A. § 5103A.  

The record reflects that in January 2006, the RO requested 
the Veteran's complete service personnel file.  However, a 
March 2006 response from the National Personnel Records 
Center (NPRC) indicated that those records were unavailable 
and that further attempts to obtain them would be futile.  In 
July 2006, the RO issued a formal decision finding that the 
Veteran's service personnel records were unavailable and that 
any further attempts at location would be futile.  When a 
Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met 
that obligation by making multiple attempts to secure service 
personnel records from a variety of sources, including from 
the Veteran herself.  However, she did not respond to those 
requests for information, and was duly informed of the 
unavailability of such records.  

VA has associated with the claims folder the Veteran's 
service and post-service treatment records as well as other 
pertinent evidence.  While a VA examination was not obtained 
with regard to the Veteran's claim of entitlement to service 
connection for PTSD; the evidence does not corroborate the 
Veteran's reported in-service stressor and therefore an 
examination is not warranted, as even were the examiner to 
diagnose the Veteran with PTSD, the stressor would not have 
been corroborated.  Similarly, there is no suggestion that 
any psychiatric disability apart from PTSD is related to her 
time in service; and therefore an examination is therefore 
not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the foregoing, the Board finds that VA has satisfied 
its duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Withdrawal of Claim for Service Connection for a Left 
Hip Disability

At the outset, the Board observes that, in July 2007, the 
Veteran was issued a statement of the case as to the above 
six issues, including service connection for a left hip 
disability.  She filed a August 2007 VA Form 9 perfecting her 
appeal as to all issues except the left hip, for which she 
claimed she had never intended to seek service connection.  
Nevertheless, the RO subsequently issued a supplemental 
statement of the case in which it readjudicated the left hip 
claim, thereby treating it as already perfected.  The 
Veteran's representative responded by submitting a VA Form 
646, Statement of Accredited Representative in Appealed Case, 
which included the left hip claim.  That issue was then 
certified to the Board.  

The Court has held that where the RO certifies an issue for 
appeal without having received a timely substantive appeal, 
the requirement for a substantive appeal is essentially 
waived.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003) citing Rowell v. Principi, 4 Vet. App. 9 (1993).  
Here, the RO certified the appeal as to the claim for service 
connection for a left hip disability.  The VA Form 646 was 
accepted in lieu of a VA form 9 with respect to that issue, 
and the matter of its timeliness as a substantive appeal is 
deemed waived.

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2009) (as amended by 68 Fed. Reg. 13235 (April 
18, 2003)).

As noted above, the Veteran indicated at her March 2010 
Travel Board hearing that she wished to claim service 
connection for a right hip disability.  However, she did not 
express any intention to pursue a claim for service 
connection for a left hip disability, and a prior written 
statement from the RO, dated in April 2009, indicated that 
this claim had effectively been withdrawn.  The Board finds 
that the hearing transcript, which is of record, in tandem 
with the prior written statement from the Veteran's 
representative, satisfy the requirements for the withdrawal 
of a substantive appeal.  38 C.F.R. §§ 20.202, 20.204(b).

As the Veteran has effectively withdrawn the appeal as to the 
issue of service connection for a left hip disability, there 
remains no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.

III.  Service Connection for a Psychiatric Disability

In order to prevail on a claim for service connection, a 
Veteran generally must establish that a current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  "Service connection" 
essentially means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.
Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

To establish entitlement to service connection for PTSD a 
Veteran must provide: 1) medical evidence of PTSD; 2) a link, 
established by medical evidence, between current symptoms of 
PTSD and an in-service stressor; and 3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, her assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, her alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of her active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

In this case, the Veteran does not contend, nor does the 
evidence of record otherwise establish, that she served in 
combat.  Accordingly, any alleged stressor must be verified.  
38 C.F.R. § 3.304(f).

In written statements and testimony before the Board, the 
Veteran contends that she developed PTSD as a result of 
sexual harassment that she experienced while serving in the 
Army motor pool during her period of active service.  In 
particular, she asserts that her male colleagues verbally 
harassed her on a "constant" basis and molested, cornered, 
and grabbed her on one occasion.  Additionally, the Veteran 
asserts that she was obligated to use a unisex restroom where 
she "had to lock the door and fight the guys from going 
in."  

As previously indicated, the provisions of 38 C.F.R. § 
3.304(f)(3) apply to PTSD claims, such as the one at issue, 
which are predicated on sexual assault.  Those provisions 
recognize that sexual assaults are often unreported.  As 
such, when a PTSD claim is based on an in-service personal 
assault, the regulations authorize the use of evidence from 
sources other than a Veteran's service records to corroborate 
a Veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(4).   

In support of her claim, the Veteran has submitted testimony 
from her long-time friend, a trained medic, who indicated 
that he knew the Veteran while she was working in the motor 
pool and that she complained to him in private about the 
harassment she experienced at that time.  Significantly, 
however, neither the Veteran nor her friend has provided 
testimony regarding the date that any in-service assault 
occurred, the individuals involved, behavior changes, or 
other pertinent information that could be used to verify the 
alleged stressor. 

The Veteran acknowledges that she did not file any official 
complaints of sexual harassment or assault during her period 
of active service.  However, she emphasizes that her failure 
to do so was rooted in her belief that "it would have done 
no good" because her fellow service members and commanding 
officers "would not have listened to [her]."  In this 
regard, the Veteran testified that, while on active duty, 
"there was a rape on post and the base commander actually 
put out a statement saying that [the rape victim] had asked 
for it with joining the military," adding that "any form of 
statements like being harassed or anything was highly frowned 
upon" and likely to result in more harassment.  

As noted above, the Veteran's service personnel records are 
outstanding.  The RO contacted the National Personnel Records 
Center and was informed that those service treatment records 
could not be located.  In July 2006, the RO issued a formal 
decision finding that the Veteran's service treatment records 
were unavailable and that any further attempts at location 
would be futile.  

When service records are unavailable, the Board has a 
heightened duty to provide reasons and bases for its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The absence of such records, however, does not 
obviate the requirement of medical evidence linking the 
disability to service.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

The Veteran's service treatment records are negative for any 
complaints or clinical findings of psychiatric problems.  
Additionally, the report of her August 1984 discharge 
examination reveals that she denied any history of depression 
or extensive worry and not clinically found to have any 
psychiatric abnormalities.  While the Veteran concedes that 
she did not file any complaints of harassment or seek mental 
health treatment during her period of active service, she 
asserts that she was reluctant to do so because going "to 
sickbay unless it was an extreme injury was highly frowned 
upon."

The Veteran now asserts that she sought private medical 
treatment for psychiatric problems in the 1980s, shortly 
after her discharge from service.  However, no records of 
such treatment have been associated with her claims folder.  

The Veteran's post-service VA treatment records reflect that, 
on a December 2006 PTSD screening, she complained of 
"feeling down, depressed, and hopeless" and reported a 
history of in-service sexual harassment.  Nevertheless, she 
was expressly found not to meet the DSM-IV criteria for PTSD.  
In November 2007, she again sought treatment for military 
sexual harassment and was assessed with "rule out PTSD."

Additionally, the Veteran's VA outpatient records indicate 
that in October 2007, she complained of constant depression, 
irritability, loss of sexual interest, and poor sleeping 
patterns that had persisted over the past decade.  
Significantly, she related her feelings of depression to her 
service-connected left knee disability.  In August 2008, she 
again sought VA treatment for feeling down, hopeless, 
depressed, and fatigued.  Clinical examination yielded a 
diagnosis of dysthymic disorder, for which the Veteran was 
prescribed medication.  

The record thereafter shows that the Veteran sought ongoing 
treatment for her psychiatric symptoms, which she attributed 
to sexual harassment in the military.  Significantly, 
however, the record is negative for any private or VA medical 
opinions relating the Veteran's PTSD to any verified in-
service stressor.  Nor has any clinical examiner found 
evidence of a relationship between the Veteran's dysthymic 
disorder and her service-connected left knee disability, or 
any other aspect of her active service.

In an attempt to verify the Veteran's claimed personal 
assault stressors, the RO requested in January 2006 and again 
in September 2009 that the Veteran complete a PTSD 
Questionnaire elaborating on the nature of these claimed 
stressors and specifying the time periods in which they took 
place.  However, the Veteran did not respond to the RO's 
requests.  Nor did she submit other evidence to corroborate 
the occurrence of any reported PTSD stressor.  Thereafter, VA 
made formal findings in April 2009 and October 2009 VA that 
the Veteran's stressors could not be verified because she had 
not provided relevant information with sufficient specificity 
about the claimed stressors capable of verification.  

In order to attempt to verify the Veteran's alleged stressor, 
VA needs additional information to order a search of relevant 
military records.  As noted above, the Veteran has not 
supplied that information.  The Board recognizes that she has 
submitted testimony from her friend and fellow service member 
and that the governing regulations permit the use of such lay 
evidence in corroborating claims for PTSD based on personal 
assault.  38 C.F.R. § 3.304(f)(3).  As noted above, however, 
the testimony from the Veteran's friend, while considered 
credible, does not contain sufficient detail regarding the 
harassment to verify her allegations.  

The Veteran has also not provided any alternative, 
contemporaneous evidence in an effort to support her claim.  
Indeed, while she indicated at her March 2010 Board hearing 
that she had sought private treatment for mental health 
problems in the 1980s, she did not provide copies of any 
private treatment records or submit information sufficient 
for VA to request those records on her behalf.  Consequently, 
any additional evidence that may have been elicited in 
support of the Veteran's claim for service connection for a 
psychiatric disability has not been not obtained because of 
her failure to cooperate.  The Board reminds the Veteran that 
the duty to assist in the development and the adjudication of 
claims is not a one-way street.  If a Veteran wishes help, 
she cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

Although the clinical evidence of record reflects that the 
Veteran has been assessed with rule out PTSD, it does not 
appear to contain a full multi-axial diagnosis of PTSD 
pursuant to DSM-IV guidelines.  In any event, even it the 
Veteran were to present an unequivocal diagnosis of PTSD, she 
would not be entitled to service connection absent a showing 
of a confirmed military service stressor, unless the claimed 
stressor were related to combat.  This is not such a case. 

Moreover, the Veteran's post-service treatment for rule out 
PTSD, dysthymic disorder, and related symptoms do not 
corroborate the occurrence of any in-service stressor.  To 
the contrary, those diagnoses were based solely on the 
Veteran's uncorroborated assertions regarding what occurred 
in service.  A medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229 (1993) (medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458 (1993) (Board is 
not bound to accept physician's opinion when based 
exclusively on recitations of claimant).

Absent credible supporting evidence that any claimed in- 
service stressor actually occurred, an essential element for 
a grant of service connection for PTSD is not established.  
Accordingly, the Board finds that service connection for PTSD 
is not warranted.

Nor is service connection warranted for any other psychiatric 
disability.  The Board recognizes that, in addition to PTSD, 
the Veteran has a current diagnosis of dysthymic disorder.  
Significantly, however, the Veteran does not contend, nor 
does the competent evidence of record show, that this 
condition was diagnosed prior to October 2007.  In view of 
the lengthy period without complaints pertaining to 
depression or any other psychiatric disability, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board recognizes that, in October 2007, the Veteran 
related her depression to her service-connected left knee 
disability.  The Board is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record as part of the non- adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  In this case, however, the 
only evidence of a nexus between the Veteran's psychiatric 
symptoms and her service-connected knee disability is the 
Veteran's aforementioned statement, which was transcribed in 
her VA medical records.  That transcribed statement from the 
Veteran, however, is tantamount to information recorded by a 
medical examiner, unenhanced by additional medical comment by 
that examiner.  Therefore, it does not constitute competent 
medical evidence.  Bare transcription of lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional.  Howell 
v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 
Vet. App. 406 (1995).  Accordingly, in the absence of any 
competent medical evidence linking the Veteran's depression 
and related psychiatric symptoms to her service connected 
left knee disability, the Board finds that service connection 
for psychiatric disability is not warranted on a secondary 
basis.

Nor is service connection warranted on a direct or 
presumptive basis.  Service connection may be granted when 
all the evidence establishes a medical nexus between military 
service and current complaints.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In this case, the Board finds that the preponderance 
of the evidence weighs against a finding of a nexus between 
military service and the Veteran's current psychiatric 
problems because the record does not show that any of those 
problems existed in service or are in any way service-
related.  Moreover, a psychosis was not diagnosed within one 
year of separation, so presumptive service connection for a 
psychiatric disability is not warranted.  38 C.F.R. §§ 3.307, 
3.309 (2009).  Furthermore, as there is no evidence of 
treatment for or complaints of psychiatric problems during 
the Veteran's period of honorable service, the Board finds 
that a VA examination is not required in this case.  38 
C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board has considered the Veteran's contentions, and those 
of her friend, that she has a current psychiatric disability 
that is related to her active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran and her friend are competent to give 
evidence about what they experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

In sum, the Board finds that the preponderance of the 
evidence weighs against a finding that any psychiatric 
disability, to include PTSD and dysthymic disorder, developed 
during a period of honorable service, is related to that 
service, or that any psychosis manifested to a compensable 
degree within one year following separation from service.  
Therefore, the Board concludes that the Veteran does not have 
any psychiatric disability that was incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, that claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal concerning the issue of service connection for a 
left hip disability is dismissed.

Service connection for a psychiatric disability is denied.


REMAND

Although the Board sincerely regrets the additional delay, 
additional development is needed prior to the disposition of 
the Veteran's claims for service connection for right knee, 
back, and left ankle disabilities.

The Veteran asserts that she currently suffers from a right 
knee disability that had its onset in service when she 
twisted the knee while running.  Additionally, the Veteran 
contends that her right knee, back, and left ankle problems 
were all caused or aggravated by her service-connected left 
knee disability.  In this regard, she testified at her March 
2010 Travel Board hearing that her left knee disability 
causes her to walk with a "sailor's gait," placing greater 
weight on her right knee and straining her back and left 
ankle joint.  

As noted previously, the Board is required to consider all 
theories of entitlement raised either by the claimant or by 
the evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  In light of the Veteran's 
contentions, the Board will consider whether service 
connection for the above orthopedic disabilities is warranted 
both on a direct basis and as secondary to her service-
connected left knee disability.

The Veteran's service treatment records reflect that in 
October 1982, she complained of right knee pain during 
marching exercises.  Clinical evaluation revealed mild 
tenderness and swelling, which was assessed as possible right 
knee strain.  The Veteran was fitted with an ace wrap.  No 
further complications were reported.  In April 1984, she 
sought treatment for pain in her left lower extremity after 
stubbing her toe.  However, the Veteran did not specifically 
complain of left ankle problems and none were found on 
clinical examination.  Subsequent service treatment records 
are negative for subjective or medical evidence of a right 
knee, back, or left ankle disability.  The report of the 
Veteran's September 1984 separation examination shows that 
she did not complain of right knee, back, or left ankle 
problems and none were found on clinical examination.   

The Veteran's post-service treatment records reveal that she 
has sought extensive treatment for bilateral knee problems 
and has been diagnosed with degenerative joint disease, 
arthralgia, and patellofemoral pain syndrome affecting those 
joints.  The evidence of record does not specifically show 
treatment for back and left ankle disabilities.  
Nevertheless, the Board considers it significant that the 
Veteran testified in March 2010 that she was currently 
seeking VA treatment for her back and left ankle as well as 
for her right knee.  No VA medical records dated since March 
2009 have yet been associated with her claims folder.  In 
light of the Veteran's statements, it appears that additional 
VA medical records exist that may be pertinent to her 
orthopedic claims and, thus, a remand is necessary for 
additional development of obtaining those records.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, private medical records appear to be 
outstanding.  The Veteran testified at her March 2010 hearing 
that she had sought treatment for orthopedic problems through 
Kaiser Permanente since the 1980s and that her treating 
specialists included a "Dr. Brink," a "Dr. Fawner," and an 
"R. Nelson, R.N."  Significantly, however, no records from 
any of the above treating providers, or any other Kaiser 
medical specialist, appear to have been obtained. Nor does 
the claims folder indicate that those records have been 
determined to be unavailable.  Because VA is on notice that 
private treatment records exist and may be helpful to the 
Veteran's claims, they should be requested on remand.  

Next, the Board observes that the duty to assist requires 
that VA afford a Veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 
3.159(c)(4) presents a low threshold for requirement that 
evidence indicate that claimed disability may be associated 
with in- service injuries for purposes of obtaining VA 
examination).

Because the Veteran has not yet been afforded a VA 
examination with regard to her claims for service connection 
for right knee, back, and left ankle disabilities, it remains 
unclear to the Board whether these conditions were caused or 
aggravated by any service-connected disability or are 
otherwise related to her period of active service.  In light 
of the aforementioned clinical and lay evidence suggesting a 
continuity of symptomatology of right knee problems since 
service, as well as a possible nexus between her right knee, 
back, and left ankle problems and her service-connected left 
knee disability, the Board finds that a remand for a VA 
etiological examination and opinion is necessary in order to 
fully and fairly assess the merits of her orthopedic claims.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Portland, Oregon, dated 
from April 2009 to the present.

2.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder all 
private medical records from Kaiser 
Permanente, to specifically include 
records from "Dr. Brink," "Dr. Fawner," 
and "R. Nelson, R.N."  

3.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination in order to 
determine whether any right knee, back, or 
left ankle disability is etiologically 
related to her period of active service, 
to include her service-connected left knee 
disability.  

The above examination must be conducted by 
a physician who has an expertise in 
orthopedic disabilities; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, etc.  The claims folder and a copy 
of this Remand should be made available to 
the examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claims, and the examiner 
should indicate that he or she has 
reviewed the claims folder.  

The respective examiner should provide an 
opinion that addresses each of the 
following criteria:

a)  Identify all current right knee 
disabilities.  

b)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current right knee 
disability was caused or aggravated by 
the Veteran's service-connected left 
knee disability.  If the service-
connected left knee disability is found 
to aggravate the right knee disability, 
identify the percentage of disability 
attributable to the aggravation.

c)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current right knee 
disability was incurred in or 
aggravated by the Veteran's October 
1982 in-service right knee injury, or 
any other aspect of her military 
service.

d)  Identify all current back 
disabilities.  

e)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current back 
disability was caused or aggravated by 
the Veteran's service-connected left 
knee disability.  If the service-
connected left knee disability is found 
to aggravate the back disability, 
identify the percentage of disability 
which is attributable to the 
aggravation.

f)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current back 
disability was incurred in or 
aggravated by any other aspect of the 
Veteran's military service.

g)  Identify all current left ankle 
disabilities.  

h)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current left ankle 
disability was caused or aggravated by 
the Veteran's service-connected left 
knee disability.  If the service-
connected left knee disability is found 
to aggravate the left ankle disability, 
identify the percentage of disability 
attributable to the aggravation.

i)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that any current left ankle 
disability was incurred in or 
aggravated by any other aspect of the 
Veteran's military service.

4.  Review the Veteran's claims folder and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
any action is required, it should be 
undertaken prior to further claims 
adjudication.

5.  Then, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner. 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


